Order entered March 13, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-19-01101-CR
                            No. 05-19-01102-CR
                            No. 05-20-00256-CR
                            No. 05-20-00260-CR

                  GARY WAYNE BARNES SR., Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
             Trial Court Cause Nos. F81-01105-J, F81-01027-J,
                        F81-02518-J & F80-16530-J

                                  ORDER

      Before the Court is deputy court reporter LaToya Young Martinez’ request

for additional time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed by March 20, 2020.

                                          /s/   BILL PEDERSEN, III
                                                JUSTICE